DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to application filed on April 15, 2020.

Drawings
3.	The drawings were received on April 15, 2020.  These drawings are accepted.

Allowable Subject Matter
4.	Claim 20-36 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 20-29, the prior art fails to disclose or suggest the emboldened and italicized features below:
An apparatus to convert a first voltage into a second voltage, the apparatus comprising: 
a power converter having an input and an output ports, the power converter comprising a charge pump to implement one or more operating cycles, the charge pump to comprise a first and a second nodes; 
a clock to generate a clock signal; 

wherein the first and the second pump states to comprise a full operating cycle of the one or more operating cycles, 
wherein the charge pump to comprise a plurality of pump capacitors coupled along a charge transfer path to at least some of the plurality of switches between the first and the second nodes of the charge pump, the second node of the charge pump to be coupled a load circuit, 
wherein the controller to control at least one switch of the plurality of switches so as to adjust a first and/or a second pump state redistribution interval of the charge pump based, at least in part, on one or more measurement signals to be obtained from the charge pump.

Regarding claims 30-36, the prior art fails to disclose or suggest the emboldened and italicized features below:
An apparatus comprising: 
a clock to generate one or more clock signals; 
a power converter having a controller, the controller to control at least a deadtime interval based, at least in part, on the clock signals; 
a charge pump comprising a capacitor array having a first and a second node, and 

the controller to comprise a modulator, an adder, and a comparator, the comparator to compare a reference voltage with a voltage at the second node to control at least one balancing signal to be provided to the modulator to facilitate restoration of an interstate charge differential to a particular value.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barrenscheen et al (US 2012/0075009) deals with a charge pump, Lesso et al (US 8,183,931) deals with an amplifier circuit and methods of operation thereof, and Rosenthal et al (US 6,822,884) deals with a pulse width modulated charge pump.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/GARY A NASH/Primary Examiner, Art Unit 2838